Citation Nr: 1047619	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  09-22 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for a left shoulder disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1989 to August 1992 
and from June 2005 to November 2006, with additional service in 
the Reserves.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a September 2008 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in Indianapolis, Indiana (RO).


FINDING OF FACT

The evidence of record shows that the Veteran's current left 
shoulder disorder is related to his active military service.


CONCLUSION OF LAW

A left shoulder disorder was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000, VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, without deciding that any 
error was committed with respect to the duty to notify or the 
duty to assist, such error was harmless and need not be further 
considered.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain 
circumstances, lay evidence may also be competent to establish a 
medical diagnosis or medical etiology.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as 
to whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

The Veteran is seeking service connection for a left shoulder 
disorder.  He contends that his left shoulder disorder is the 
result of an injury sustained on active duty while stationed at 
Ft. Benning, Georgia.  He further contends that he never had any 
problems with his left shoulder until the in-service injury and 
experienced intermittent pain, stiffness, and limited motion in 
his left shoulder after discharge.

An August 2006 service treatment report shows that the Veteran 
was seen for left shoulder pain.  He complained of intermittent 
left shoulder pain for the past three months.  He stated that the 
pain had gotten more severe in the previous three days and that 
he was unable to move his arm in certain positions when he had 
the pain.  Physical examination of the left shoulder revealed no 
swelling, erythema, warmth, deformity, or atrophy of the shoulder 
muscles.  Tenderness was shown on palpation without associated 
Codman's sign.  No tenderness was shown on palpation of the 
bicipital groove, and the shoulder was not tender on palpation.  
Pain was not elicited on motion and an apprehension (Crank) test 
was negative.  The left clavicle and acromioclavicular joint 
showed no tenderness on palpation.  The impression was joint 
pain, localized in the shoulder.  

An August 2006 x-ray report stated that the Veteran, with a 
history of shoulder injury, was referred for evaluation for bony 
abnormalities.  The report noted that the structures of the 
Veteran's left shoulder were normal.

A September 2006 service treatment report reflects that the 
Veteran was seen in the physical therapy clinic for shoulder 
pain.  The referring physician stated that the Veteran had sudden 
shoulder pain with abduction and external rotation of the left 
shoulder.  It was noted the examination was normal with the 
exception of pain with axial load of the shoulder and that the 
Veteran must be evaluated and treated for possible labral injury.  
The history indicated that the Veteran had pain in the left 
shoulder joint since May 2006 with gradual onset after a workout 
and that it caused difficulty lying on the affected side.  On 
physical examination of the shoulder, pain was elicited during an 
impingement test and a compression rotation test of the shoulder 
was positive.  It was noted that motion of the shoulders was 
normal.

Subsequent service treatment records show that the Veteran 
continued to attend physical therapy for rehabilitation exercises 
per rotator cuff/shoulder protocol in the same month.

A November 2007 emergency room consultation note reflects that 
the Veteran was involved in a motor vehicle accident and 
complained of left hip pain.  On physical examination of the 
bilateral upper extremities, the skin was clean, dry, and intact, 
and the Veteran had full and nontender, active and passive range 
of motion of the upper extremities.  They were also found to be 
neurovascularly intact.

A November 2007 magnetic resonance imaging (MRI) of the left 
shoulder showed posterior shoulder subluxation with associated 
reverse Hill-Sachs deformity and avulsion of posterior labrum 
from the glenoid fossa, as well as anterior labral tear; partial 
thickness of articular surface tear of the infraspinatus tendon; 
supraspinatus tendinopathy; muscular strain of infraspinatus, 
teres minor, deltoid, and trapezius muscles; and large joint 
effusion and small glenohumeral joint loose body.

The record reflects that the Veteran attended physical therapy in 
a private rehabilitation facility from November 2007 to January 
2008 for injuries of left femur fracture, left frontal parietal 
subdural hematoma, small bilateral pneumothoraces, right 
bimalleolar ankle status post open reduction and internal 
fixation, left acetabular fracture, left sacrum fracture, partial 
rotator cuff tear on the left, and L3-L5 transverse process 
fracture.

A December 2007 private orthopedic report stated that the Veteran 
was seen for evaluation of his left shoulder injury following the 
November 2007 motor vehicle accident.  The Veteran reported 
problems with motion and pain since that time.  On physical 
examination, no deformity or atrophy was found, but the range of 
motion was significantly limited.  The treating physician noted 
that the Veteran appeared to be neurologically and vasuclarly 
intact, with reasonably good muscle strength.  The assessment was 
adhesive capsulitis of the shoulder.

A February 2008 private operative report shows that the Veteran 
underwent diagnostic and operative arthroscopy and debridement 
with manipulation.  The diagnosis was left shoulder adhesive 
capsulitis.  It was noted that the Veteran injured his shoulder 
and had difficulties with stiffness, poor range of motion, and 
significant pain, which had been very resistant to conservative 
management.

A computerized axial tomography scan was performed on the 
Veteran's left shoulder in March 2008.  The impression was 
impaction fracture on the humeral head, anteriorly and medically.  
It was noted that the fracture was perched on the posterior 
glenoid rim where there was a separate fracture along the 
posterosuperior glenoid.  Bony fractures were noted adjacent to 
the glenoid, as well as within the interior aspect of the 
glenohumeral joint.  The radiologist stated that the humerus 
might be locked in posterior dislocation.

A March 2008 private orthopedic consultation report stated that 
the Veteran had a positive MRI for rotator cuff on the left side 
and marked degeneration and deterioration of the humeral head was 
found by arthroscopic examination in the previous month.  X-ray 
evaluation revealed humeral head defect.  The physician noted the 
Veteran had a depressed fracture of the humeral head and stated 
there might be a loose body next to the glenoid.  The impression 
was fracture of the humeral head, possible posterior dislocation, 
and possible direct contusion to the shoulder socket from the 
automobile accident.

In April 2008, the Veteran underwent an open reduction of 
chronically posteriorly dislocated left shoulder.  The diagnosis 
was chronic left shoulder posterior dislocation.  A week later, 
the Veteran reported shoulder pain but less than preoperatively.  
A large anterior Hill-Sachs lesion was noted on x-ray 
examination.

An April 2008 lay statement from the Veteran's wife stated that 
the Veteran injured his rotator cuff in the summer of 2006 while 
stationed at Ft. Benning, Georgia, and he received physical 
therapy for the shoulder injury from August to September 2006.

A May 2008 lay statement from the Veteran's former service 
comrade, T.J., stated that he recalled the Veteran complaining 
often of shoulder pain and spending many nights having to ice 
down his shoulder.  T.J. further stated that the Veteran was in 
outstanding physical shape when they were first mobilized to Ft. 
Benning, Georgia, but after the Veteran injured his shoulder he 
was often in too much pain to continue with the normal workout 
schedule.

A May 2008 private treatment report stated that on examination of 
the left shoulder status post open reduction of dislocation, the 
Veteran's glenohumeral joint was well reduced with manual range 
of motion and neurovascular status was intact to the left arm.

In August 2008, the Veteran was afforded a VA examination in 
conjunction with this claim.  The Veteran gave a history of the 
in-service injury to the left shoulder while doing physical 
training and weightlifting while stationed at Ft. Benning as a 
drill sergeant.  He stated the shoulder pain progressed to the 
point where he developed chronic pain and subsequently his 
shoulder was aggravated after being involved in an automobile 
accident.  After examining the shoulder, the VA examiner stated 
that the Veteran still had posterior and anterior tenderness 
diffuse over the left shoulder area and the Veteran was unable to 
do repetitive motion because of pain.  X-ray of the shoulder 
showed normal anatomy and no soft tissue changes of any 
significance.  The VA examiner concluded that the Veteran's 
military records well-documented that the Veteran sustained an 
injury to the left shoulder.  He opined "the injury sustained to 
the left shoulder is a direct result of the [Veteran's] condition 
incurred during active military duty."  The final diagnosis was 
"posterior dislocation of the left shoulder, postoperative 
repair, with injuries to the rotator cuff and the infraspinatus 
tendons as documented on MRI."

Based on the totality of the evidence, and with application of 
the benefit of the doubt rule, the Board finds that the Veteran's 
current left shoulder disorder is related to his military 
service.  38 U.S.C.A. § 5107(b).  There is a currently diagnosed 
posterior dislocation of the left shoulder, status post operative 
repair of injuries to the rotator cuff and the infraspinatus 
tendons.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 
1997) (holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  Further, 
the evidence of record demonstrates that the Veteran injured his 
left shoulder during his active duty service.  Service treatment 
records show that the Veteran complained of left shoulder pain 
that persisted over three months, for which he was referred for 
evaluation of a possible labral injury.  Although the x-ray 
evaluation revealed the structures of the Veteran's left shoulder 
were normal at that time, on physical examination, the 
impingement test and the compression rotation test of the 
shoulder were positive.  While a specific diagnosis was not made 
for the left shoulder joint pain, a possible labral injury was 
not ruled out and the Veteran underwent rehabilitation therapy 
exercises per rotator cuff protocol.  Moreover, the Veteran 
reported that his left shoulder pain had persisted even after his 
separation from service.  As such, the Board finds that the 
Veteran experienced a chronic in-service left shoulder injury. 38 
C.F.R. § 3.303(b).

Following his service separation, the record reflects that the 
Veteran was involved in a motor vehicle accident in November 2007 
at which time he reinjured his left shoulder.  The Veteran's own 
statements and those submitted on his behalf demonstrate that the 
Veteran experienced ongoing pain and limited use of his left 
shoulder since the original in-service injury even before the 
motor vehicle accident.  Lay testimony is competent to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  To that effect, the Board 
finds that both pain and limited use are lay observable symptoms.  
See Jandreau, 492 F.3d at 1377.  Moreover, the Board concludes 
that the lay evidence presented by the Veteran concerning his 
continuity of symptoms after service is credible.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006).  The Board highlights that 
there is no basis in the record to question the Veteran's 
credibility regarding his statements.  As a finder of fact, the 
Board, when considering whether lay evidence is satisfactory, the 
Board may also properly consider internal inconsistency of the 
statements, facial plausibility, consistency with other evidence 
submitted on behalf of the veteran, and the veteran's demeanor 
when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 38 (2007).  It is the defined and consistently applied 
policy of VA to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  As 
there is no evidence of record that contradicts the Veteran's 
statements as to the continuity of the symptoms, they must be 
presumed to be accurate.  Any reasonable doubt regarding the 
accuracy of the Veteran's statements is resolved in favor of the 
Veteran.  See 38 C.F.R. § 5107(b).

Furthermore, the medical evidence of record relates the Veteran's 
current left shoulder disorder to his military service.  Although 
not specifically stated, the August 2008 VA examination report 
reflected that the Veteran's service and post-service records 
were reviewed, as they were specifically cited to by the examiner 
in the report.  The VA examiner concluded that "the injury 
sustained to the left shoulder is a direct result of the 
[Veteran's] condition incurred during active military duty."  
The Board finds that the VA examiner's opinion is persuasive as 
it was based on the review of the Veteran's medical records, 
consideration of the Veteran's statements, and examination of the 
Veteran, and it is consistent with the other medical evidence of 
record.  Accordingly, applying the doctrine of reasonable doubt, 
service connection is warranted for a left shoulder disorder.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for a left shoulder disorder is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


